Dismissed and Memorandum Opinion filed August 31, 2006







Dismissed
and Memorandum Opinion filed August 31, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00363-CV
____________
 
RUBEN E. DIAZ AND SHARON
PASCUAL-DIAZ, Appellants
 
V.
 
GENERAL MOTORS ACCEPTANCE
CORPORATION, Appellee
 

 
On Appeal from County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No.
834,044
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed March 31, 2006.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On July
27, 2006, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellants
filed a response on August 17, 2006, informing this court that pursuant to a
Comprehensive Settlement Agreement and Release dismissal of the appeal for want
of prosecution is appropriate.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
31, 2006.
Panel consists of Justices Fowler, Edelman and Frost.